DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 7/12/2021 and 11/29/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 21, the limitation “wherein the cylinder comprises a plurality of slots forming a plurality of arms disposed between the plurality of slots” renders the claim indefinite because the limitation can be interpreted in a manner inconsistent with the specification and drawings.  The original disclosure details two slots (64a, 64b) which form two arms (66a, 66b), wherein each arm is formed between adjacent slots.  The claim, as currently recited, can be interpreted as structure including the form of a plurality of arms formed between a plurality of slots which is not consistent with the original disclosure.  For the purposes of the instant action, the limitation is interpreted along the lines of: wherein the cylinder comprises a plurality of slots and a plurality of arms, an arm of the plurality of arms is formed between adjacent slots of the plurality of slots.
The dependent claims are rejected by virtue of their dependency on the rejected independent claim.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,077,260 in view of Abitabilo et al. (US 2017/0239443; hereafter Abitabilo) and/or in further view of Thomas et al. (US 5,269,771; hereafter Thomas).
Instant claims 21-26 further recite wherein the cylinder comprises a plurality of slots forming a plurality of arms disposed between the plurality of slots, wherein an inner surface of an arm of the plurality of arms includes the protrusion.  Abitabilo discloses a catheter system (100; see at least Figure 28), comprising: a luer adapter (118; see par.[0167], comprising an outer surface, wherein the luer adapter is coupled to a catheter adapter (110) via extension tubing (114); a flow control plug (120), comprising: a proximal end (202, 212) having a filter element (198) permeable to air and not to blood (see at least par. [0169]); and a distal end (196, 204) having a cylinder (arms 204 are attached to cylinder and are cylindrical-shaped; arms 204 are formed by slots between arms) and a taper-shaped luer tip (196) spaced apart from the cylinder (see Figures 30A-30B), wherein an inner surface of the cylinder includes a protrusion (203) engaged with the outer surface of the luer adapter.
It would have been obvious to one of ordinary skill in the art to modify the patented claims with the features of Abitabilo to arrive at the claimed invention as a slotted arm configuration is a known connection mechanism between a luer adapter and flow control plug.  In the context of claim 21, “protrusion configured to engage in a snap-fit” is interpreted structurally as a protrusion. 
Instant claim 27 further recites a recess which engages the protrusion in a snap fit.  Thomas discloses an analogous connector (20) comprising a first housing section (22) moveable relative to a second housing section (26), wherein the first housing section is attached to the second housing section in a first, initial position (see Figure 1). The first housing section includes a cylindrical section (34) with a protrusion (58) extending from the inner surface of the cylindrical section, wherein the protrusion is releasably locked in the first, initial position via a snap-fit with a recess (60) on the outer surface of the second housing section (26). See col. 4, lines 26-41. The snap-fit protrusion and recess provide a releasable lock configuration and therefore helps to prevent unintended actuation.
It would have been obvious to one of ordinary skill in the art to modify the patented claims with the features of Abitabilo and Thomas in order to provide a releasable lock means to help prevent unintended actuation to the activated position.
Allowable Subject Matter
Claims 21-32 will be considered allowable upon resolution of the double patenting and 112 rejections.
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is Abitabilo ‘443, Thomas ‘771, Burkholtz et al. (US 8,377,040; hereafter Burkholz), and Cluff et al. (US 8,066,670; hereafter Cluff).  These references fail to disclose various recited limitations of claims 21 and 27.  There is no teaching reference(s) to modify the deficiencies of each reference to arrive at the instantly recited inventions.  These references are all addressed in the parent application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783